61 N.Y.2d 942 (1984)
Council for Owner Occupied Housing, Inc., et al., Appellants,
v.
Edward Koch, as Mayor of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued February 13, 1984.
Decided March 20, 1984.
Norman L. Faber for appellants.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Nanette Dembitz and Francis F. Caputo of counsel), for Edward Koch, as Mayor of the City of New York and others, respondents.
Robert Abrams, Attorney-General (Harvey J. Golubock, Joel Graber and James M. Morrissey of counsel), respondent pro se.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Judgment affirmed, with costs, for reasons stated in the opinion by Justice Eugene R. Wolin at Supreme Court, New York County (119 Misc 2d 241; see, also, Consolidated Edison Co. v Town of Red Hook, 60 N.Y.2d 99).